           CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 1 of 65

Brock Fredin
1180 7 Ave ● Baldwin, WI 54002 ● Phone: (612) 876-0292 ●
      th



E-Mail: brockfredinlegal@icloud.com

                                                                                Date: July 11, 2019
BY ECF

Hon. Magistrate Judge Hildy Bowbeer
United States District Court
316 Robert St N
Saint Paul, MN 55101

           Re:    Fredin v. Miller et al., Case No. 18-cv-466-SRN-HB
                  Fredin v. Middlecamp, Case No. 17-cv-3058-SRN-HB

Dear Judge Bowbeer:

I am stunned but not surprised the Minnesota Supreme Court recently overturned and voided the
statute used to gain a (false) conviction against me. (See Minn. Stat. § 609.749 Subd. 2(6).).
Specifically, the state Supreme Court stated that this statutory subdivision violated the First
Amendment to the constitution because it is facially overbroad and not subject to a limiting
construction. (See In re A.J.B. (Minn. 2019); Exhibit A.)

As a result, on June 26, 2019 the Minnesota Court of Appeals remanded my conviction for post-
conviction proceedings to Ramsey County District Court with an instruction to vacate and
reverse. (See Minnesota Court of Appeals Case No: A19-0085, June 26, 2019 Order.) In
coming to this conclusion, the state supreme court cited my core argument in an Emergency Writ
of Prohibition (mens rea) I filed in the Minnesota Court of Appeals dated October 16, 2018.
This Writ was very similar – if not nearly identical - to an injunction I filed with this Court dated
October 15, 2018 in Fredin v. Olson et al., District Court of Minnesota, 18-cv-2911. (See Id at
Exhibit A.)

As the Court knows, I was sentenced to the maximum for a non-felony under state law which is a
full year of incarceration for what will be a non-crime and alleged behavior which is
constitutionally permissive.

Sadly, however, Ms. Miller continues to file knowingly false police reports while I grieve the
loss of my mother1. In the latest report, published conveniently around when I was released from
the workhouse on June 12, 2019, Ms. Miller states that she “found two memes about her on the
Internet.” And, the Saint Paul Police officer states: “spoke with Grace Miller to advise her the
County Attorney’s Office declination of charges. Initially, Ms. Miller was upset. Later, Miller
told me she discovered the memes reported in this case were approximately 2 years old.”



           1
        See https://www.legacy.com/obituaries/twincities/obituary.aspx?n=kathleen-m-
fredin&pid=192946599&fhid=6816
      CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 2 of 65
                                                                                          Page 2 of 2




If the Court has any doubts to the veracity of my assertions, I direct the Court to a police report I
obtained on July 5th, 2018 within Saint Paul Police Complaint Number 19132719 originally filed
on June 24th, 2019 which I believe originated from Ms. Miller. The statement not only confirms
the ongoing scheme of these three women to harass me, but also demonstrates the fact that they
intend to knowingly and blatantly lie at every stage to apparently block discovery. (See Exhibit
B.) Indeed, Ms. Miller is a very public official and is subject to criticism.

I thank the Court’s for its attention to this matter and its continued courtesies.




Dated: July 11, 2019                                           Respectfully Submitted,




                                                               s/ Brock Fredin
                                                               1180 7th Ave
                                                               Baldwin, WI 54002

cc:    K. Jon Breyer (by ECF)
       Adam C. Ballinger (by ECF)
CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 3 of 65




            EXHIBIT A
      CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 4 of 65


                                     A19-0085
                                                                        June 25, 2019
                             STATE OF MINNESOTA

                             IN COURT OF APPEALS


State of Minnesota,

                           Respondent,
                                                    AFFIDAVIT IN
vs.                                                 SUPPORT OF MOTION

Brock William Fredin,

                           Appellant.


Melissa Sheridan, being first duly sworn, states:

      1. I am an Assistant State Public Defender, licensed to practice law in

Minnesota. I represent Brock Fredin in this direct appeal of his Ramsey County

convictions of Count 1, stalking (Minn. Stat. § 609.747, subd. 2(6)) and Count 2,

restraining order violation (Minn. Stat. § 609.748, subd. 6(b).

      2. I filed appellant's brief on June 13, 2019, arguing that the evidence was

insufficient to convict Fredin of stalking and that the district court erred by

giving a no-adverse-inference jury instruction.

      3. On June 19, 2019, the Minnesota Supreme Court ruled that Minn. Stat. §

609.749, subd. 2(6) - the statutory subdivision under which Fredin was convicted

for stalking in Count 1- is facially overbroad and declared it to be void. In the

Matter of the Welfare of: A.J.B., No. A17-1161 (Minn. June 19, 2019).
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 5 of 65


      4. I talked to Assistant City Attorney Judith A. Hanson, the attorney

representing respondent in this appeal. Ms. Hanson told me she does not object

to having the appeal stayed and the case remanded for postconviction

proceedings.

      5. This appeal should be stayed and the case remanded to the district court

for postconviction proceedings to give the district court the opportunity to

consider whether Fredin's conviction for stalking in Count 1 must be vacated

now that the statute he allegedly violated has been declared void.

I declare under penalty of perjury that everything I have stated in this document is
true and correct.


                                               /s/ A4e-U.srs,a,S1A-e,viAa4rt,

                                              Melissa Sheridan
CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 6 of 65




                                                         June 26, 2019
CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 7 of 65
CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 8 of 65
      CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 9 of 65



                                STATE OF MINNESOTA

                                  IN SUPREME COURT

                                         A17-1161


Court of Appeals                                                                 Thissen, J.
                                             Concurring in part, dissenting in part, Chutich
                                                                      Hudson, McKeig, JJ.

In the Matter of the Welfare of: A. J. B., Child.                      Filed: June 19, 2019
                                                                 Office of Appellate Courts

                               ________________________

John Arechigo, Arechigo & Stokka, P.A., Saint Paul, Minnesota, for appellant.

Keith Ellison, Attorney General, Saint Paul, Minnesota; and

Ronald Hocevar, Scott County Attorney, Todd P. Zettler, Assistant County Attorney,
Shakopee, Minnesota, for respondent.
.
                             ________________________

                                     SYLLABUS

       1.     Minnesota Statutes § 609.749, subd. 2(6) (2018), violates the First

Amendment to the United States Constitution because it is facially overbroad and the

statute is not reasonably subject to a narrowing construction or severance. Consequently,

subdivision 2(6) is void.

       2.     Minnesota Statutes § 609.795, subd. 1(3) (2018), violates the First

Amendment to the United States Constitution because it is facially overbroad. The statute,

however, is reasonably subject to a narrowing construction by severance that limits its

scope to mailing or delivering a letter, telegram, or package with “intent to abuse.”


                                              1
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 10 of 65



         3.    A remand to the juvenile court is necessary to determine whether the

evidence establishes beyond a reasonable doubt that the juvenile committed harassment by

mail with an intent to abuse under Minn. Stat. § 609.795, subd. 1(3), as narrowed.

         Reversed.

                                       OPINION

THISSEN, Justice.

         This case requires us to determine whether two Minnesota statutes—Minn. Stat.

§ 609.749, subd. 2(6) (2018), the stalking-by-mail provision, and Minn. Stat. § 609.795,

subd. 1(3) (2018), known as the mail-harassment statute—are unconstitutional under the

First Amendment to the United States Constitution. The juvenile court and the court of

appeals concluded that both statutes are constitutional. We hold that Minn. Stat. § 609.749,

subd. 2(6), is facially overbroad and not subject to either a narrowing construction or

severance of unconstitutional provisions. Accordingly, we reverse the decision of the court

of appeals with respect to that statute. We also hold that Minn. Stat. § 609.795, subd. 1(3),

is facially overbroad, but that the statute can be saved through severance of the

constitutionally problematic language. Finally, because it is unclear whether appellant’s

adjudication of delinquency for mail-harassment is based on the severed language, we

reverse the adjudication under Minn. Stat. § 609.795, subd. 1(3), and remand to the juvenile

court.

                                          FACTS

         In March 2016, three high school students, appellant A.J.B. and two friends, saw

and discussed several tweets that fellow student M.B. had posted on the social media

                                             2
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 11 of 65



platform Twitter referencing girls at the school. In response, A.J.B. created an anonymous

Twitter account and, in a two- to three-hour period, posted approximately 40 tweets about

M.B. Nearly all of the tweets “mentioned” M.B. by including his Twitter username in the

tweet.1 A.J.B.’s purpose was to elicit a negative response.

       Essentially all of the tweets posted by A.J.B. and directed at M.B. contained cruel

and egregious insults. One tweet contained a checkerboard of images with M.B.’s face and

a caption reading, “Click the Autistic Child.” Several tweets encouraged M.B. to commit

suicide, encouraged M.B. to try a new cologne called “Anthrax,” and suggested that M.B.

kill himself by drinking bleach. Still other tweets referred to M.B. as a homosexual and

used homophobic language, insults, and slurs, and called for the death penalty for gay

individuals. Others insulted M.B.’s language skills, social skills, handwriting, personal

interests, and involvement at school, and implied that his parents did not want him to be

born. Put simply, over the course of two to three hours, A.J.B. dispatched an unrelenting

torrent of cruel tweets at M.B.—an individual diagnosed with autism and Attention Deficit

Hyperactivity Disorder—designed to “teach [him] a lesson.” As the juvenile court put it,

“[t]o say these posts are merely mean minimizes the degree of A.[J.]B.’s conduct . . . [the

posts] are cruel and go beyond any measure of human decency.”




1
       Twitter users can tweet “at” another user (also called “mentions”) by putting the
other person’s username in the content portion of a tweet. The “mentioned” user receives
a notification that the user has been mentioned. A.J.B. did not send any Twitter “direct
messages” to M.B. A direct message is a private communication between two Twitter
users.
                                            3
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 12 of 65



       Several days later, A.J.B.’s tweets came to the attention of his high school’s dean of

students. The dean spoke to M.B. about the messages. M.B. had not yet seen the tweets,

but when he viewed them, he became extremely upset. M.B. later testified that the tweets

made him want to commit suicide and that he held a knife near his chest as a result. M.B.

also testified that he was afraid to return to school for fear of being attacked. He sought

the assistance of a psychiatrist and a social worker. After an internal school investigation,

A.J.B. admitted to the dean that he created the anonymous Twitter account and sent the

tweets that mentioned M.B.

       A.J.B. was charged with one count of gross-misdemeanor stalking by use of the mail

in violation of Minn. Stat. § 609.749, subd. 2(6), and one count of misdemeanor harassment

by use of the mail in violation of Minn. Stat. § 609.795, subd. 1(3). A.J.B. filed a pretrial

motion to dismiss the charges, arguing among other things that the statutes were facially

unconstitutionally overbroad in violation of the First Amendment and as applied to him.

The juvenile court denied his motion. Just prior to trial, the State filed an amended juvenile

petition, charging A.J.B. with an additional count of felony stalking in violation of Minn.

Stat. § 609.749, subd. 3(a)(1) (2018), which requires the same proof as the gross-

misdemeanor stalking charge but with an added element of demonstrating that the stalking

occurred because of the offender’s bias toward the victim’s disability.

       A.J.B.’s case went to trial. He was found guilty beyond a reasonable doubt on all

three charges and adjudicated delinquent of gross-misdemeanor stalking under Minn. Stat.

§ 609.749, subd. 2(6), and harassment by use of the mail under Minn. Stat. § 609.795, subd.



                                              4
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 13 of 65



1(3).2     In a published decision, the court of appeals rejected A.J.B.’s constitutional

challenges and affirmed his adjudications for stalking by mail and mail harassment. In re

A.J.B., 910 N.W.2d 491, 502–03 (Minn. App. 2018). We granted A.J.B.’s petition for

review.

                                         ANALYSIS

         On appeal, A.J.B. argues that his adjudications under the stalking-by-mail provision

and mail-harassment statute must be vacated as contravening the First Amendment. Before

turning to his specific arguments, we set out background principles that will guide our

analysis. The First Amendment to the United States Constitution states that “Congress

shall make no law . . . abridging the freedom of speech.” U.S. Const. amend. I. It applies

to the states through the Fourteenth Amendment. State v. Washington-Davis, 881 N.W.2d

531, 538 (Minn. 2016) (citing 44 Liquormart, Inc. v. Rhode Island, 517 U.S. 484, 489 n.1

(1996)).

         “[A]s a general matter, the First Amendment means that government has no power

to restrict expression because of its messages, its ideas, its subject matter, or its content.”

Ashcroft v. Am. Civil Liberties Union, 535 U.S. 564, 573 (2002) (internal quotation marks

omitted) (citation omitted). The Supreme Court has stated that the First Amendment does

not permit “the Government to imprison any speaker [because] his speech is deemed

valueless or unnecessary, or [because] an ad hoc calculus of cost and benefits tilts in the

statute’s favor.” United States v. Stevens, 559 U.S. 460, 471 (2010). Rather, the First


2
         The juvenile court stayed the adjudication of delinquency on the felony stalking
count.
                                              5
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 14 of 65



Amendment “itself reflects a judgment by the American people that the benefits of its

restrictions on the Government outweigh the costs” such that the “Constitution forecloses

any attempt to revise that judgment simply on the basis that some speech is not worth it.”

Id. at 470. Further, “[o]f bedrock importance is the principle that the First Amendment’s

protections extend beyond expressions ‘touching upon a matter of public concern.’ ” State

v. Tracy, 130 A.3d 196, 201 (Vt. 2015) (quoting Connick v. Myers, 461 U.S. 138, 147

(1983)).

       Of course, First Amendment protections are not limitless. There is a point where

First Amendment protections end and government regulation of speech or expressive

conduct becomes permissible. Exceptions to First Amendment protections generally fall

into several delineated categories that include speech or expressive conduct designed to

“incite imminent lawless action,” “obscenity,” “defamation,” “speech integral to criminal

conduct,” “so-called ‘fighting words,’ ” “child pornography,” “fraud,” “true threats,” and

“speech presenting some grave and imminent threat the government has the power to

prevent.” United States v. Alvarez, 567 U.S. 709, 717 (2012) (citations omitted). The

Supreme Court has been reluctant to expand these categories of unprotected speech. See

Stevens, 559 U.S. at 472 (“Our decisions . . . cannot be taken as establishing a freewheeling

authority to declare new categories of speech outside the scope of the First Amendment.”).

       First Amendment principles apply with equal force to speech or expressive conduct

on the Internet. There is “no basis for qualifying the level of First Amendment scrutiny

that should be applied” to online speech. Reno v. Am. Civil Liberties Union, 521 U.S. 844,

870 (1997). No matter what changes occur to technology, “basic principles of freedom of

                                             6
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 15 of 65



speech . . . like the First Amendment’s command[] do not vary when a new and different

medium for communication appears.” Brown v. Entm’t Merch. Ass’n, 564 U.S. 786, 790

(2011) (internal quotation marks omitted) (citation omitted).

       We fully acknowledge that bullying, stalking, and other forms of harassment are

serious problems in our society. The Legislature’s interest in protecting all Minnesotans,

and particularly our more vulnerable neighbors, from such conduct is proper and serious.

We also understand the challenge of narrowly crafting legislation that provides meaningful

protection from bullying and harassment within the constraints of the First Amendment.

And we certainly do not believe that crafting such legislation is impossible. See, e.g., Rew

v. Bergstrom, 845 N.W.2d 764, 776–80 (Minn. 2014) (upholding Minnesota’s order for

protection statute, Minn. Stat. § 518B.01, subd. 6a (2012), against a First Amendment prior

restraint and facial invalidity challenge). Accordingly, we tread carefully as we balance

the constitutional demands of the First Amendment against society’s interest in protecting

Minnesotans’ safety, health, and welfare.

       We may reverse a conviction for violating the First Amendment if we determine

that the statute is unconstitutionally overbroad on its face. A statute may be facially

overbroad in violation of the First Amendment when “it prohibits constitutionally protected

activity, in addition to activity that may be prohibited without offending constitutional

rights.” State v. Machholz, 574 N.W.2d 415, 419 (Minn. 1998). Because of the fear of a

“chilling effect” on speech, the traditional rules of standing have been altered in the First

Amendment context to allow litigants to challenge statutes as unconstitutionally overbroad

even when their own conduct could, consistent with constitutional requirements, be

                                             7
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 16 of 65



punished under a narrowly drawn statute. Id.; see Broadrick v. Oklahoma, 413 U.S. 601,

612 (1973). Therefore, A.J.B. may bring an overbreadth challenge to the two statutes at

issue here regardless of whether his own expression falls outside of First Amendment

protection.

       “[T]he first step in an overbreadth challenge is to construe the challenged statute; it

is impossible to determine whether a statute reaches too far without first knowing what the

statute covers.” Stevens, 559 U.S. at 474 (quoting United States v. Williams, 553 U.S. 285,

293 (2008)). Once we understand the scope and sweep of the statute, we ask whether its

reach is limited to unprotected categories of speech or expressive conduct. State v. Hensel,

901 N.W.2d 166, 171 (Minn. 2017).

       If we conclude that the statute is not limited to unprotected speech or expressive

conduct, we turn to the core overbreadth inquiry: Does the statute prohibit a “substantial

amount of constitutionally protected speech[?]” Id. at 171–72 (quoting Washington-Davis,

881 N.W.2d at 539); see Broadrick, 413 U.S. at 615. This inquiry looks to the conduct that

is criminalized by the statute—some of which is unprotected speech or conduct and some

of which is speech and expressive conduct protected by the First Amendment—and asks

whether the protected speech and expressive conduct make up a substantial proportion of

the behavior the statute prohibits compared with conduct and speech that are unprotected

and may be legitimately criminalized. See Broadrick, 413 U.S. at 615 (“[P]articularly

where conduct and not merely speech is involved . . . the overbreadth of a statute must not

only be real, but substantial as well, judged in relation to the statute’s plainly legitimate

sweep.”); see also Williams, 553 U.S. at 292. A statute is not substantially overbroad

                                              8
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 17 of 65



merely because “one can conceive of some impermissible applications.” Williams, 553

U.S. at 303 (internal quotation marks omitted) (citation omitted).

       Finally, if we conclude that a statute prohibits a substantial amount of protected

speech, we consider whether applying a narrowing construction or severing problematic

language from the statute would remedy the constitutional defects. Hensel, 901 N.W.2d at

175. Our power to impose a narrowing construction on a statute is limited. While the

canon of constitutional avoidance directs us to construe statutes to avoid meanings that

violate constitutional principles, we remain bound by legislative words and intent and

cannot rewrite the statute to make it constitutional. See State v. Luscher, 195 N.W. 914,

915-16 (Minn. 1923) (rejecting a construction of a statute that would avoid a constitutional

difficulty because the “language of [the statute] is so positive, clear, and unambiguous that

it leaves no room for construction, and must be taken to mean what it says”). As we aptly

stated in Hensel in rejecting a narrowing construction, “the shave-a-little-off-here and

throw-in-a-few-words-there statute [resulting from a narrowing construction] may well be

a more sensible statute, but at the end of the day, it bears little resemblance to the statute

that the Legislature actually passed.” 901 N.W.2d at 180.

       We have broader authority when it comes to severance. Our goal is to “effectuate

the intent of the legislature had it known that a provision of the law was invalid.” State v.

Melchert-Dinkel, 844 N.W.2d 13, 24 (Minn. 2014) (quoting State v. Shattuck, 704 N.W.2d

131, 143 (Minn. 2005)). Further, we “presume that statutes are severable unless the

Legislature has specifically stated otherwise.” Id. (citing Minn. Stat. § 645.20 (2018)).



                                              9
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 18 of 65



       Severing unconstitutional provisions is permissible unless we conclude that
       one of two exceptions applies. First, a statute cannot be severed if we
       determine that the valid provisions are so essentially and inseparably
       connected with, and so dependent upon, the void provisions that the
       Legislature would not have enacted the valid provisions without the voided
       language. Second, we are not to sever a statute if the remaining valid
       provisions, standing alone, are incomplete and are incapable of being
       executed in accordance with the legislative intent.

Id. (internal quotation marks omitted) (citations omitted).

       If a statute is substantially overbroad, and unable to be saved by a narrowing

construction or severance, “the remaining option is to invalidate the statute.” Hensel, 901

N.W.2d at 175 (citing State v. Crawley, 819 N.W.2d 94, 105 (Minn. 2012)).

       With these principles in mind, we turn to whether Minn. Stat. § 609.749, subd. 2(6),

or Minn. Stat. § 609.795, subd. 1(3), is overbroad.

                                               I.

                                              A.

       We begin by interpreting the stalking-by-mail statute, Minn. Stat. § 609.749, subd.

2(6). Our goal in interpreting a statute is to ascertain the intent of the Legislature. State v.

Henderson, 907 N.W.2d 623, 625 (Minn. 2018); see also Minn. Stat. § 645.16 (2018).

Words used in a statute must be read in context. See Schmidt ex rel. P.M.S. v. Coons, 818

N.W.2d 523, 527 (Minn. 2012).

       Minnesota Statutes § 609.749, subd. 2(6), provides:

       A person who stalks another by committing any of the following acts is guilty
       of a gross misdemeanor: . . .

       (6) repeatedly mails or delivers or causes the delivery by any means,
       including electronically, of letters, telegrams, messages, packages, through


                                              10
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 19 of 65



       assistive devices for people with vision impairments or hearing loss, or any
       communication made through any available technologies or other objects[.]

(Emphasis added.) “Stalking” is defined as engaging “in conduct which the actor knows

or has reason to know would cause the victim under the circumstances to feel frightened,

threatened, oppressed, persecuted, or intimidated, and causes this reaction on the part of

the victim regardless of the relationship between the actor and victim.” Minn. Stat.

§ 609.749, subd. 1 (2018). The statute raises several interpretive questions.

       First, subdivision 2(6) requires the State to prove that the defendant mailed,

delivered, or caused the delivery of a communication. The word “delivered” has several

commonly understood meanings. In the context of the stalking-by-mail provision, two

definitions are worth consideration. The word “deliver” may mean “to take and hand over

to or leave for another” as in “John delivered the package.” Merriam Webster’s Collegiate

Dictionary 306 (10th ed. 1996). But the word may also mean to “speak, sing, or utter” as

in “Jennifer delivered a fiery speech.” Id. We interpret the word “deliver” as used in

subdivision 2(6) to mean “to take and hand over to or leave for another.” We do so because

subdivision 2 specifically focuses on stalking “another,” which suggests that the

communication of the person doing the stalking must be directed at a specific person.3

       Notably, while the stalking-by-mail provision generally prohibits a person from

“engag[ing] in conduct,” the specific conduct at issue in subdivision 2(6) is closely tethered


3
       The handing over or leaving for another need not be in person. The statute expressly
provides that delivery may occur “electronically” and by “any available technologies.”
Minn. Stat. § 609.749, subd. 2(6). Further, the delivery of the communication need not be
private; a communication made in public may nonetheless be directed at a specific person.

                                             11
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 20 of 65



to speech or expressive activities. Subdivision 2(6) prohibits mailing or delivering “letters,

telegrams, messages, packages . . . or any communication made through any available

technologies or other objects . . . .” Minn. Stat. § 609.749, subd. 2(6). Four of the six items

identified in the statute (letters, telegrams, messages, any communications) are purely

expressive and the other two items (packages and other objects) may be expressive.

Further, the statute’s description of the type of communication that falls within its reach is

stunningly broad. The statute applies to “any communication made through any available

technologies.” Id. The plain language of this phrase covers every type of communication

without limitation.

       Second, the State must prove that the defendant made the delivery “repeatedly.” An

action is done “repeatedly” when it is done “again and again.” Merriam-Webster’s

Collegiate Dictionary, supra, at 991; see State v. Collins, 580 N.W.2d 36, 42 (Minn. App.

1998) (defining the word “repeatedly” in Minn. Stat. § 609.749, subd. 2(6), as “more than

once”), rev. denied (Minn. July 16, 1998). The word “repeatedly” limits the reach of

subdivision 2(6) because it carves out from criminal sanction those instances when a person

delivers a communication that frightens, threatens, oppresses, persecutes, or intimidates

the recipient on a single occasion.

       Third, the mens rea requirement built into the statute is broad. Subdivision 1 of

section 609.749 provides that the defendant must “know[] or ha[ve] reason to know” that

the communication would cause the victim “under the circumstances” to feel “frightened,

threatened, oppressed, persecuted, or intimidated.” The “knows or has reason to know”

standard—a negligence mens rea—means a person may be convicted under subdivision

                                              12
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 21 of 65



2(6) even though the person does not intend or even know that his communication would

frighten, threaten, oppress, persecute, or intimidate the victim.4        The breadth of the

negligence standard is further expanded by the phrase “under the circumstances.” Id. The

phrase instructs that what the actor should have known about the victim’s reaction must be

judged relative to the existing conditions and the context of the communications (including

the victim’s specific circumstances) when made.            See Circumstance, Black’s Law

Dictionary (10th ed. 2014) (“An accompanying or accessory fact, event, or condition, such

as a piece of evidence that indicates the probability of an event.”). In this case, for example,

a communication that may not have caused many high school students to feel frightened or

threatened may nonetheless have had that effect on M.B. because of his unique life

circumstances.

       The statute also requires proof of the victim’s reaction. Minn. Stat. § 609.749, subd.

1. This added element limits the statute. However, the list of potential reactions is

expansive, weakening the limiting nature of requiring proof of the victim’s reaction. The

statute criminalizes communications that cause a victim to feel physically or emotionally

frightened (to be “fill[ed] with fear” or “alarm” or merely to “become afraid”), threatened

(“feel[s] that his or her power, social standing, or self-esteem is in danger”), oppressed

(feeling “worried or depressed”), persecuted (“oppress[ed] or harass[ed] with ill treatment”



4
        The Legislature’s intent to create a broad mens rea standard is made clear in Minn.
Stat. § 609.749, subd. 1a (2018). That provision of the stalking statute provides that the
State has no obligation to prove a specific intent by the defendant to cause the victim to
feel frightened, threatened, oppressed, persecuted, or intimidated or to cause any other
result. Id.
                                              13
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 22 of 65



or “annoy[ed] persistently” or “bother[ed]”), or intimidated (“coerce[d] or deter[ed], as

with threats”). The American Heritage Dictionary 703, 918, 1237, 1316, 1813 (5th ed.

2011) (defining “frighten,” “threaten,” “oppression,” “persecution,” and “intimidate”).

None of these reactions is modified by an adverb (e.g., substantially, significantly) that

would limit its scope. Further, the statutory language uses a subjective standard. The

victim’s feeling of fright, threat, oppression, persecution, or intimidation need not be

objectively reasonable. See Minn. Stat. § 609.749, subd. 1.

       Finally, we must consider the statute’s “exception” subdivision. Minnesota Statutes

§ 609.749, subd. 7 (2018), provides:

       Conduct is not a crime under this section if it is performed under the terms
       of a valid license, to ensure compliance with a court order, or to carry out a
       specific lawful commercial purpose or employment duty, is authorized or
       required by a valid contract, or is authorized, required, or protected by state,
       federal, or tribal law or the state, federal, or tribal constitutions.

This provision limits the scope of the stalking statute by exempting from its sweep several

concrete and specific categories of conduct. The more general exemption for conduct and

speech “authorized, required, or protected by . . . the state, federal, or tribal constitutions,”

id., means that speech or expression protected by the First Amendment is categorically

exempted from the reach of the stalking statute.

       The exception from criminal prosecution under the statute for speech or expression

protected by the First Amendment does not cleanse the statute of constitutional overbreadth

concerns. In Machholz, we stated in dicta that the savings provision in subdivision 7

“cannot substantively operate to save an otherwise invalid statute, since it is a mere

restatement of well-settled constitutional restrictions on the construction of statutory

                                               14
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 23 of 65



enactments.” 574 N.W.2d at 421 n.4 (quoting Long v. State, 931 S.W.2d 285, 295 (Tex.

Crim. App. 1996) (internal quotation marks omitted)).         The Long decision cited in

Machholz explained the rationale more fully:

       Application of the [savings clause] on a case-by-case basis would require
       people of ordinary intelligence—and law enforcement officials—to be First
       Amendment scholars. Arguably, people are always “on notice” that
       constitutionally protected conduct is exempt from prosecution, and law
       enforcement officials could always look to the First Amendment to
       determine when a law should not be enforced because it would interfere with
       constitutionally protected activity. But, the mere existence of the First
       Amendment has never been held automatically to cure vagueness problems
       implicating First Amendment freedoms. Because First Amendment
       doctrines are often intricate and/or amorphous, people should not be charged
       with notice of First Amendment jurisprudence, and a First Amendment
       defense cannot by itself provide adequate guidelines for law enforcement.
       Moreover, an attempt to charge people with notice of First Amendment case
       law would undoubtedly serve to chill free expression.

931 S.W.2d at 295 (emphasis added) (footnote omitted).5

       In other words, a statement in a criminal statute that a person cannot be prosecuted

if the conduct is protected by the First Amendment does not remove the risk of chilling

protected activities because the general public may not understand what speech is

protected, particularly on the margins. Consequently, the constitutional risk to be avoided

by the overbreadth doctrine is still present. Therefore, we conclude that the Machholz dicta

is correct: the Legislature cannot save a statute that is otherwise unconstitutionally




5
       Long addressed a vagueness challenge under the First Amendment, not an
overbreadth challenge. 931 S.W.2d at 287. Even so, in Machholz we implicitly recognized
that the same concerns about the savings clause expressed in Long also apply in the
overbreadth context.
                                            15
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 24 of 65



overbroad by including language stating that the statute does not reach speech or expression

protected by the First Amendment.

       In sum, subdivision 2(6) has a substantial sweep and it is tethered closely to speech

or expressive conduct.      It criminalizes the mailing or delivery of any form of

communication that an actor directs more than once at a specific person who the actor

“knows or has reason to know” would cause (after considering the victim’s specific life

circumstances) that person to feel “frightened, threatened, oppressed, persecuted, or

intimidated” and the victim subjectively feels “frightened, threatened, oppressed,

persecuted, or intimidated.” Minn. Stat. § 609.749, subd. 1.

                                             B.

       Now that we have determined the meaning and scope of subdivision 2(6), we must

address the State’s argument that the statute is not overbroad because it criminalizes only

speech integral to criminal conduct. As the State properly notes, First Amendment

protections do not extend to speech that “is intended to induce or commence criminal

activities.” State v. Muccio, 890 N.W.2d 914, 923 (Minn. 2017) (quoting United States v.

Williams, 553 U.S. 285, 298 (2008)).

       We have held that statutes criminalizing the use of the Internet or an electronic

device to engage in communications with a child that relate to or describe sexual conduct

and the intentional solicitation of prostitution fall within the category of “speech integral

to criminal conduct.” Muccio, 890 N.W.2d at 925; Washington-Davis, 881 N.W.2d at 538.

In each case, we concluded that the speech at issue was unprotected because it was “directly

linked to and designed to facilitate the commission of a crime.” Washington-Davis, 881

                                             16
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 25 of 65



N.W.2d at 538–39 (noting that the statute at issue regulated speech that solicits women to

be prostitutes, which has no lawful purpose but rather is aimed at furthering the commission

of a crime); see Muccio, 890 N.W.2d at 925 (holding that communication with a child that

describes sexual conduct as part of a sexual predator’s grooming process targeted a specific

child with the goal of enticing the child to engage in later criminal acts); see also Williams,

553 U.S. at 297 (upholding a law that prohibited offers to provide or requests to obtain

child pornography because child pornography is illegal and “offers to engage in illegal

transactions are categorically excluded from First Amendment protection”); Giboney v.

Empire Storage & Ice Co., 336 U.S. 490, 498–502 (1949) (holding that picketing was not

protected by the First Amendment when the “sole, unlawful immediate objective was to

induce [the target of the picketing] to violate the Missouri law” because the speech was

“used as an integral part of conduct in violation of a criminal statute”).

       On the other hand, we held in Melchert-Dinkel that speech advising, encouraging,

or assisting another to commit suicide was not speech integral to criminal conduct because

the act advocated for—suicide—is not illegal. 844 N.W.2d at 20. In so holding, we

rejected as “circular” the State’s argument that we should “uphold[] the statute on the

ground that the speech prohibited by [the statute] is an integral part of a violation of [the

statute].” Id. In other words, “[i]t is not enough that the speech itself be labeled illegal

conduct . . . . Rather, it must help cause or threaten other illegal conduct . . . which may

make restricting the speech a justifiable means of preventing that other conduct.” Eugene

Volokh, The “Speech Integral to Criminal Conduct” Exception, 101 Cornell L. Rev. 981,

1011 (2016).

                                              17
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 26 of 65



       The speech criminalized in subdivision 2(6) does not fit within the category of

speech integral to criminal conduct. The statute criminalizes the communication itself; it

does not criminalize the communication because its only purpose is to induce or commence

a separate crime. Further, as more fully described in the next section, even if subdivision

2(6) reaches some speech or expressive conduct that falls within the category of speech

integral to criminal conduct, the statute also reaches conduct that does not fall into that

unprotected category. Consequently, we must address the next step of the overbreadth

inquiry.

                                              C.

       We now turn to the heart of the overbreadth challenge: Does subdivision 2(6)

prohibit a substantial amount of constitutionally protected speech judged in relation to the

statute’s plainly legitimate sweep? See Williams, 553 U.S. at 292–93 (citing Broadrick,

413 U.S. at 615). We conclude that it does.

       We return to the language of the statute. As we stated earlier, the statute is broad in

its reach and the proscribed conduct is primarily focused on either speech or expressive

activity. See Minn. Stat. § 609.749, subd. 2(6) (defining the criminalized conduct as

mailing or delivery of “letters, telegrams, messages, packages, or any communications”).

And although the statute may proscribe some conduct that is not protected by the First

Amendment (for example, repeated delivery of a package containing a white powder), the

broad reach of the statute is not limited to non-expressive and unprotected conduct. Cf.

Hensel, 901 N.W.2d at 171; Machholz, 574 N.W.2d at 420. Consider the following

examples.

                                              18
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 27 of 65



       A vocal and well-known constituent delivers four or five letters over the course of

two weeks to a local city councilperson saying, “I hate your position on gun control and I

will organize a campaign to unseat you!” The letters make the city councilperson feel that

his or her power, social standing, or self-esteem is in danger. It causes the councilperson

to worry or feel depressed and intimidated so as to deter the councilperson from pursuing

the gun-control measure. Further, the constituent should know that the letters would cause

that effect; it is, in fact, the whole point of sending the letters. Finally, the speech does not

fall within one of the specific categories excepted from criminalization in Minn. Stat.

§ 609.749, subd. 7. No one would dispute that the constituent’s letters reside at the core of

protected First Amendment speech, but those communications fall within the plain

language of subdivision 2(6).

       A group of protesters legally gather for a few hours in front of the local bakery every

Friday for several weeks. The protesters carry signs stating that if the baker does not

change his policy of refusing to sell wedding cakes to gay couples, they will boycott his

business and tell all their friends to do so as well. The signs cause the baker to feel

persecuted for his beliefs and worried and concerned that he will lose his business. Much

like the letter example, the protesters gather at the bakery knowing (and indeed, intending)

that outcome to be the effect of their protest. Again, the protesters’ behavior is protected

speech, yet the communications fall within the scope of subdivision 2(6).

       The statute’s constitutionality is not saved by protesting that the government would

never charge someone under the stalking-by-mail statute for the examples of speech

described above. As the Supreme Court observed, the First Amendment “protects [us]

                                               19
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 28 of 65



against the Government; it does not leave us at the mercy of noblesse oblige. We would

not uphold an unconstitutional statute merely because the Government promised to use it

responsibly.” Stevens, 559 U.S. at 480.

       The expansiveness of many elements of the crime further supports the conclusion

that subdivision 2(6) reaches too much constitutionally protected speech compared with

the amount of constitutionally unprotected speech and conduct the statute reaches. Hensel

provides insight on this point. In Hensel, a woman disrupted a city council meeting with

signs that blocked the view of council proceedings from other attendees. 901 N.W.2d at

169. The woman was charged with disorderly conduct under Minn. Stat. § 609.72, subd.

1(2) (2018): “Whoever [disturbs an assembly or meeting] in a public or private place . . .

knowing or having reasonable grounds to know that it will, or will tend to, alarm, anger or

disturb others or provoke an assault or breach of the peace is guilty of disorderly

conduct . . . .” In concluding that the statute was unconstitutionally overbroad, we relied

heavily on the expansive words used by the Legislature:

       The statute sets forth its mens-rea element in the introductory clause, which
       requires the offender to “know[], or hav[e] reasonable grounds to know that
       [the activity] will, or will tend to, alarm, anger or disturb others or provoke
       and assault or breach of the peace.” Under the statute, therefore, even
       negligent activity will subject an individual to criminal liability. The actus-
       reus element is even broader. Although an individual can commit disorderly
       conduct in a number of ways, the disturbance-of-a-meeting-or-assembly
       statute prohibits any act that “disturbs an assembly or meeting, not unlawful
       in its character.”

               The use of the word “disturb” in the statute to describe the actus-reus
       element does not place any meaningful limitation on the statute’s scope. . . .
       The statute’s attendant-circumstance element, which requires the disturbance
       to occur at a “meeting” or “assembly,” also does not limit the breadth of the
       statute in any significant way.

                                             20
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 29 of 65




Hensel, 901 N.W.2d at 172 (alterations in original) (citations omitted); see also Machholz,

574 N.W.2d at 420 (holding that a harassment statute that criminalizes “any and all

intentional conduct causing a reasonable person to feel oppressed, persecuted, or

intimidated” is overbroad because “[t]he statute’s language sweeps in a whole spectrum of

constitutionally protected activity beyond the category of fighting words” (emphasis

omitted)).

       The stalking-by-mail statute uses similarly expansive language. As in Hensel, the

statute subjects even negligent conduct to criminal sanction. Minn. Stat. § 609.749, subds.

1–1a. The statute is focused primarily on speech and expressive conduct and broadly

includes “any communication” within its scope. Id., subd. 2(6). The statute further

describes the actus-reus element with several broad and unqualified terms: frighten,

threaten, oppress, persecute, or intimidate. Id., subd. 1. These terms do not “place any

meaningful limitation on the statute’s scope.” Hensel, 901 N.W.2d at 172.

       In determining the reach of Minn. Stat. § 609.749, subd. 2(6), it is instructive to

compare the Minnesota statute with the federal stalking statute. The federal law penalizes

whoever,

       with the intent to kill, injure, harass, intimidate, or place under surveillance
       with intent to kill, injure, harass, or intimidate another person, uses the mail,
       any interactive computer service or electronic communication service or
       electronic communication system of interstate commerce, or any other
       facility of interstate or foreign commerce to engage in a course of conduct
       that (A) places that person in reasonable fear of the death of or serious bodily
       injury to [the] person or a [family member]; or (B) causes, attempts to cause,
       or would be reasonably expected to cause substantial emotional distress to
       [the] person [or a family member].


                                              21
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 30 of 65



18 U.S.C. § 2261A(2) (2018).

       Several federal courts have concluded that the federal stalking statute is not

constitutionally overbroad. See, e.g., United States v. Ackell, 907 F.3d 67, 77 (1st Cir.

2018), cert. denied, ___ U.S. ___ (May 13, 2019); United States v. Gonzalez, 905 F.3d 165,

192 (3d Cir. 2018) petition for cert. filed (May 10, 2019); United States v. Osinger, 753

F.3d 939, 944 (9th Cir. 2014); United States v. Sayer, 748 F.3d 425, 435 (1st Cir. 2014);

United States v. Petrovic, 701 F.3d 849, 856 (8th Cir. 2012). The differences between the

federal stalking statute and the Minnesota stalking-by-mail statute shed light on why

subdivision 2(6) is overbroad.

       First, the federal statute applies only when a person acts with “an intent to kill,

injure, harass, intimidate, or place under surveillance with intent to kill, harass, or

intimidate another person[.]” 18 U.S.C. § 2261A(2). This “malicious intent” requirement

figures prominently in federal courts’ decisions finding that the federal stalking statute is

not overbroad. See Ackell, 907 F.3d at 74 (noting that the statute targets conduct with

“serious criminal intent”); Osinger, 753 F.3d at 944 (noting that the statute requires

“malicious intent” (citations omitted)); Sayer, 748 F.3d at 435 (noting that the statute

“clearly targets conduct performed with serious criminal intent, not just speech that

happens to cause annoyance or insult”); Petrovic, 701 F.3d at 856 (noting the “malicious

intent” requirement in the federal stalking statute). In contrast, Minnesota’s stalking-by-

mail statute criminalizes communications even when the person does not know—much

less intend—that the communication will frighten, threaten, oppress, persecute, or

intimidate the victim. As we noted in Hensel, the Legislature’s adoption of a negligence

                                             22
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 31 of 65



standard “allows the statute to reach all types of acts, intentional or not, that have a

tendency to disturb others. The statute’s inclusion of a negligence standard makes it more

likely that the statute will have a chilling effect on expression protected by the First

Amendment.” 901 N.W.2d at 174.

       Second, the breadth of the categories of victim reactions also differentiates

subdivision 2(6) from the federal stalking statute. The federal statute requires proof that a

person’s conduct placed the victim or the victim’s family member in “reasonable fear of []

death [] or serious bodily injury” or “causes, attempts to cause, or would be reasonably

expected to cause substantial emotional distress” to the victim or a family member of the

victim. 18 U.S.C. § 2261A(2)(A)–(B). The “substantial” harm requirement is significant

to federal courts that have upheld the federal stalking statute against an overbreadth

challenge. See, e.g., Petrovic, 701 F.3d at 856 (discussing the paired “malicious intent”

and “substantial harm” elements of the federal stalking statute and noting that because both

are required “[i]t is difficult to imagine what constitutionally-protected . . . speech would

fall under these statutory prohibitions” (internal quotation marks omitted) (citation

omitted)). The “substantial” harm to the victim required under the federal stalking statute

is more serious than the type of subjective harm that is required by subdivision 2(6).

       Finally, the federal statute reaches far more unprotected speech and conduct than

subdivision 2(6). In other words, the “legitimate sweep” of the federal statute is larger. As

the First Circuit noted in Ackell, the federal statute reaches conduct unprotected by the First

Amendment such as repeatedly infecting a victim’s computer with viruses, opening

unwanted online dating profiles under the victim’s identity, and taking out unwanted loans

                                              23
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 32 of 65



in the victim’s name. See 907 F.3d at 73; see also Osinger, 753 F.3d at 947 (noting that

the statute was violated in part when the defendant set up a fake Facebook page of the

victim); Petrovic, 701 F.3d at 860 (noting that the statute was violated in part when the

defendant set up a website with dozens of images of the victim engaging in sex acts and

other embarrassing personal information). Subdivision 2(6), which is limited to mail and

delivery of primarily expressive content (letters, telegrams, messages, packages, any

communications), does not reach nearly as much non-expressive or unprotected conduct.

Consequently, the proportion of overall behavior prohibited by subdivision 2(6) that is

protected speech and expressive conduct is much greater compared with the sweep of

conduct legitimately prohibited by the statute than is the case under the federal statute.

       Due to the substantial ways in which subdivision 2(6) can prohibit and chill

protected expression, we conclude that the statute facially violates the First Amendment

overbreadth doctrine.

                                             D.

       Having concluded that Minn. Stat. § 609.749, subd. 2(6), prohibits too much

constitutionally protected speech, we consider whether we can limit the scope of the statute

so as to remedy the constitutional defects. See Hensel, 901 N.W.2d at 175.

       The State suggests that we excise the words “or has reason to know” from the

statute. See Minn. Stat. § 609.749, subd. 1. By so doing, the statute would transform from

one under which a person who does not know or intend his communication to frighten,

threaten, oppress, persecute, or intimidate the victim may be criminally prosecuted, to one



                                             24
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 33 of 65



where the person must at least “know” that the communication would have that effect. The

statute’s reach would be accordingly limited.6

       We cannot rewrite the statute to narrow it as the State suggests for the simple reason

that it would be “inconsistent with the statute’s text.” Hensel, 901 N.W.2d at 179. It would

require us to “ ‘perform[] . . . plastic surgery upon the face of the [statute],’ rather than just

adopting an alternative, reasonable construction of the statute’s actual words.” Id. at 176–

77 (quoting Shuttlesworth v. City of Birmingham, 394 U.S. 147, 153 (1969)).

       We can, however, consider whether it is proper to sever the negligence standard

from Minn. Stat. § 609.749, subd. 2(6). As noted earlier, we presume unconstitutional

language is severable unless the valid provisions of the statute are so “essentially and

inseparably connected with” the void provisions that the Legislature would not have

enacted the valid provisions without the void language, or where (after severance) the

remaining valid language would be “incomplete and . . . incapable of being executed.”

Melchert-Dinkel, 844 N.W.2d at 24 (internal quotation marks omitted) (citation omitted).

We conclude that there are legitimate reasons to doubt that the Legislature would have

enacted Minn. Stat. § 609.749, subd. 1, without the negligence standard.



6
        The State does not argue that we can insert a malicious-intent standard into the
statute that would mirror the federal stalking statute. Appropriately so because such a
position is inconsistent with the text of Minn. Stat. § 609.749, subd. 1a, which expressly
provides that “[i]n a prosecution under this section, the state is not required to prove that
the actor intended to cause the victim to feel frightened, threatened, oppressed, persecuted,
or intimidated . . . .” A narrowing construction that would add an intent element is therefore
not feasible. Further, the word “intent” is nowhere to be found in the definition of stalking
in Minn. Stat. § 609.749, subd. 1. Accordingly, whether through a narrowing construction
or severance, we cannot modify the statutory language to reach that result.
                                               25
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 34 of 65



       One piece of evidence is subdivision 1a, which added suspenders to the “knows or

has reason to know” belt of subdivision 1 by reiterating that proof of specific intent is not

required under the statute. Minn. Stat. § 609.749, subd. 1a (“[T]he state is not required to

prove that the actor intended to cause the victim to feel frightened, threatened, oppressed,

persecuted, or intimidated, or except as otherwise provided . . . that the actor intended to

cause any other result.”). Although not specifically addressing a “knowing” standard,

subdivision 1a demonstrates that the Legislature wanted the mens rea standard to be low.

Indeed, subdivision 1a was added to the statute almost immediately following our decision

in State v. Orsello, where we held that the stalking statute required specific intent. 554

N.W.2d 70, 76 (Minn. 1996); Act of May 6, 1997, ch. 96, § 7, 1997 Minn. Laws 694, 700

(adding subdivision 1a to the stalking statute). The Legislature’s reaction to Orsello is

strong evidence of its desire to maintain a low mens rea in the stalking statute.

       Second, due to the structure of the statute, which places the definition of stalking in

its own separate subdivision, the negligence standard applies not only to cases brought

under subdivision 2(6), but also to every other type of conduct identified in subdivision 2

of the stalking statute. See Minn. Stat. § 609.749, subd. 2(1)–(5), (7)–(8). Yet, if we were

to eliminate the negligence standard and require a higher level of intent for subdivision

2(6), we would also impose a more demanding mens rea requirement for other acts of

stalking that may not raise First Amendment concerns. For instance, there may be no First

Amendment concerns with a negligence standard when the stalking conduct involves

“return[ing] to the property of another if the actor is without claim of right to the property

or consent of one with authority to consent.” Id., subd. 2(3). Accordingly, it is not obvious

                                             26
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 35 of 65



that the Legislature would have enacted the statute by requiring proof that a person who,

for example, returned to another’s property did so intentionally or recklessly.        The

Legislature may want a person who negligently returns to another’s property to be subject

to criminal prosecution.

       In any event, we need not resolve whether the exception to the presumption of

severance applies in this case because even if we were to require an actor to “know” that

his communication would frighten, threaten, oppress, persecute, or intimidate the victim,

subdivision 2(6) remains unconstitutionally broad. Each of the examples of protected

speech identified above that the statute covers would continue to fall within the reach of

subdivision 2(6) under a “knowing” standard. Therefore, we conclude that Minn. Stat.

§ 609.749, subd. 2(6), is not reasonably subject to a narrowing construction. Accordingly,

the only “remaining option is to invalidate the statute.” Hensel, 901 N.W.2d at 175. We

therefore hold that Minnesota Statutes § 609.749, subd. 2(6) (2018), is facially overbroad

and thus violates the First Amendment to the United States Constitution.

                                            II.

                                            A.

       We turn next to the mail-harassment statute. Minnesota Statutes § 609.795, subd.

1(3), provides:

       Whoever does any of the following is guilty of a misdemeanor: . . .

       (3) with the intent to abuse, disturb, or cause distress, repeatedly mails or
       delivers or causes the delivery by any means, including electronically, of
       letters, telegrams, or packages.



                                            27
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 36 of 65



A few interpretative observations are in order. First, like the stalking-by-mail statute, the

conduct made illegal in subdivision 1(3) is closely connected to expressive activity. It is

focused on the delivery of letters and telegrams (both purely expressive conduct) as well

packages (which may be expressive).7

       Further, subdivision 1(3) sets forth a specific-intent crime. The statute criminalizes

behavior only when the actor intends to cause a specific type of harm. The State correctly

asserts that the specific-intent element limits the sweep of this statute because it excludes

knowing or negligent acts from the statute’s reach.

       The next interpretive step is to examine the type of harm that the actor intends to

cause. Here the reach of the statute broadens. Subdivision 1(3) allows prosecution where

the actor intends to “abuse, disturb, or cause distress.” Minn. Stat. § 609.795, subd. 1(3)

(emphasis added). The use of the disjunctive “or” means that proof of any of those intended

reactions, standing alone, is sufficient for conviction. State v. Loge, 608 N.W.2d 152, 155



7
       We observe that the nature of the acts covered by subdivision 1(3) (mailing or
delivering) and the items to be delivered (letters, telegrams, or packages) suggest that the
statute proscribes only direct personal contacts between two individuals. The parties,
however, take the position that the statute also applies to a series of tweets, a form of
communication that is distributed broadly and publicly. Although M.B. is mentioned by
A.J.B. in the tweets with the purpose that M.B. actually see the tweets, the tweets could be
viewed by many others besides M.B. In fact, a person uses Twitter as opposed to some
other form of electronic communication (e.g., e-mail, Twitter direct messages) because the
person intends to communicate a message to more than the intended target. A.J.B.,
however, does not challenge the State’s implicit characterization of a tweet as a letter,
telegram, or package. Accordingly, we do not reach the issue of whether a tweet is a “letter,
telegram, or package” under Minn. Stat. § 609.795, subd. 1(3). Further, we assume for the
purpose of this decision that the statute is not limited to direct person-to-person conduct.
Finally, we conclude that even if subdivision 1(3) were limited to direct person-to-person
conduct, the statute would remain overbroad for the reasons set forth in the opinion.
                                             28
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 37 of 65



(Minn. 2000) (describing how “two alternate concepts” in a statute were “separated by the

disjunctive ‘or,’ ” which “require[s] that only one of the possible factual situations be

present in order for the statute to be satisfied”).

       Because the statute does not define “abuse,” “disturb,” or “distress,” we look to

dictionary definitions for guidance while keeping in mind the context of the statute which

is focused on the intent of the person sending and the reactions of the person receiving

letters, telegrams, or packages. See Shire v. Rosemount, Inc., 875 N.W.2d 289, 292 (Minn.

2016); see also City of Brainerd v. Brainerd Invs. P'ship, 827 N.W.2d 752, 760 (Minn.

2013) (Anderson, J., dissenting) (“[W]e must not look simply at a dictionary definition . . . .

Instead, we must assess whether applying the dictionary definition makes sense in

context.”). “Abuse” in this context means maltreatment, including assailing or threatening

with insulting or hurtful words primarily aimed to injure or harm the recipient. See The

American Heritage Dictionary, supra, at 8 (defining “abuse” as, among other things, “[t]o

assail with insulting or hurtful words” or “[i]nsulting or hurtful language”); see also

Garner’s Dictionary of Legal Usage 10 (3d ed. 2011) (defining “abuse” as, among other

things, “to deal with in a harmful or wrongful way . . . [with] injurious results”); Abuse,

Black’s Law Dictionary (10th ed. 2014) (defining “abuse” as “physical or mental

maltreatment, often resulting in mental, emotional, sexual, or physical injury”). “Disturb”

in this context means “to break up or destroy the tranquility, order, or settled state,” or “to

trouble emotionally; upset.” The American Heritage Dictionary, supra, at 525. Finally,

“cause distress” in this context means to cause “strain, anxiety or suffering.” Id.



                                               29
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 38 of 65



       Unlike the stalking-by-mail provision or the federal stalking statute, Minn. Stat.

§ 609.795, subd. 1(3), does not require that the victim actually suffer harm or experience

abuse, distress, or disturbance. Compare 18 U.S.C. § 2261A, and Minn. Stat. § 609.749,

subd. 2(6), with Minn. Stat. § 609.795, subd. 1(3). The actor need only intend that the

victim suffer the harm.

       Combining the terms of the statute, then, subdivision 1(3) criminalizes three

behaviors:

               1.     Repeatedly delivering a letter, telegram, or package with an
       intent to abuse (maltreating a victim including by assailing or threatening
       with insults or hurtful words primarily aimed to injure or harm) even if the
       recipient is not abused.

               2.     Repeatedly delivering a letter, telegram, or package with an
       intent to disturb (“to break up or destroy the tranquility, order, or settled state
       of” or “to trouble emotionally or mentally; upset”) even if the recipient is not
       disturbed.

              3.      Repeatedly delivering a letter, telegram, or package with an
       intent to cause distress (cause “strain, anxiety, or suffering”) even if the
       recipient is not distressed.

See Minn. Stat. § 609.795, subd. 1(3). It is under this plain reading of subdivision 1(3) that

we consider A.J.B.’s overbreadth challenge to the mail-harassment statute.

                                               B.

       The State argues that Minn. Stat. § 609.795, subd. 1(3), reaches only speech integral

to criminal conduct because repeatedly delivering messages to the victim that the actor

intends to cause the victim to feel abused, disturbed, or distressed is illegal in Minnesota.

This argument, as noted above, is circular—the speech covered by the statute is integral to

criminal conduct because the statute itself makes the conduct illegal. That is not the test

                                               30
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 39 of 65



for speech integral to criminal conduct. See Melchert-Dinkel, 844 N.W.2d at 20 (rejecting

the same argument as “circular”).

       Further, subdivision 1(3) reaches some constitutionally protected speech or

expressive conduct.      As just one example, sending letters, telegrams, or packages

(physically or electronically) lies at the heart of our democracy. The United States Senate

alone received 6.4 million letters in 2016, a number that does not include telegrams or

e-mails to Senators or any communications to the United States House of Representatives,

the President, state governors and legislatures, or mayors or city councilpersons.8 A major

reason for mailing those letters is to “disturb,” that is, to “break up or destroy the

tranquility, order, or settled state of” the circumstances that provoked the constituent to act.

Put simply, a constituent letter is one method by which an elected official is prompted to

act. Further, the letter-writers do not infrequently use insulting or hurtful words. Similarly,

a series of letters directed to a controversial religious or political leader that challenges the

legitimacy of the leader’s beliefs is covered by the statute.9




8
       See Kathryn Schulz, Call and Response, The New Yorker, Mar. 6, 2017, at 27.
9
       If we accept the State’s position that Minn. Stat. § 609.795, subd. 1(3), applies to
Twitter posts that mention an individual but are distributed to a broader public audience,
then the statute covers significantly more protected speech. So, even a tweet or Facebook
post about the President’s position on a controversial issue that uses disturbing or abusive
language and mentions or tags the President would be covered by the statute. Cf. United
States v. Cassidy, 814 F. Supp. 2d 574, 585–86 (D. Md. 2011) (noting that Twitter
functions as a sort of “bulletin board” whereby messages may, but need not, be read by the
public even when another user is mentioned).
                                               31
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 40 of 65



                                             C.

        Because those protected communications fall within the scope of Minn. Stat.

§ 609.795, subd. 1(3), we must turn to the next step of the overbreadth inquiry: Does Minn.

Stat. § 609.795, subd. 1(3), prohibit a substantial amount of constitutionally protected

speech judged in relation to the statute’s plainly legitimate sweep? We conclude that it

does.

        The State focuses on the elements of the statute that, it argues, limit the statute’s

scope. First, the State asserts that the statute is not substantially overbroad because the

statute is limited to regulating “mainly” the conduct of mailing and delivering. We

disagree. We cannot focus myopically on the conduct of mailing and delivering, and ignore

the contents of what is being mailed or delivered. Subdivision 1(3) regulates primarily

expressive conduct—the mailing and delivery of letters, telegrams, or packages.

        The State also points out that because the statute applies only when the actor

“repeatedly” mails or delivers letters, telegrams, or packages, the scope of the statute is

limited. It is certainly true that because some people will mail only one letter intended to

disturb as opposed to more than one letter, fewer people will be covered by the mail-

harassment statute. But that is not our central inquiry. The critical question is whether the

limitation reduces the scope of speech or expressive conduct reached by the statute relative

to unprotected expression or non-expressive conduct. The State fails to explain why a

requirement that the mailing or delivery occur more than once results in the exclusion of a

significant amount of protected speech while the “repeatedly” element leaves most

unprotected speech and conduct within the statute’s ambit.

                                             32
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 41 of 65



          The State’s strongest argument is that the mail-harassment statute requires proof of

specific intent. Under certain circumstances, a specific-intent requirement may sufficiently

limit the reach of a statute into protected speech and expressive conduct to avoid

overbreadth. Muccio, 890 N.W.2d at 928. Still, the existence of a specific-intent element

does not end the analysis. For overbreadth purposes, the critical question is whether the

specific-intent element carves out substantial protected speech and expressive conduct that

would otherwise have fallen within the terms of the statute while leaving properly

criminalized conduct within the statute’s prohibition. See id. (concluding that a statute’s

specific-intent element sufficiently narrows the reach of the statute to “some, but relatively

few, communications” entitled to First Amendment protection).

          A comparison of this case with Muccio and Machholz is instructive. In Muccio, we

held that Minn. Stat. § 609.352, subd. 2a(2) (2018), was not overbroad. 890 N.W.2d at

929. We observed that the “legitimate sweep” of the statute was “to protect children from

sexual abuse and exploitation and from exposure to harmful sexual material.” Id. at 928.

It prohibited an adult from participating in the electronic transmission of information

relating to or describing the sexual conduct of any person, if the communication was

directed at a child and the adult sending the communication acted with the specific intent

to arouse the sexual desire of any person. Id. at 922 (citing Minn. Stat. § 609.352, subd.

2a(2)).

          We concluded that the requirement of a specific intent to arouse sexual desires

excluded from the reach of the statute instances of protected speech (discussions of safe

sex practices or artistic images that include nude subjects) that would otherwise be covered

                                               33
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 42 of 65



by the statute in the absence of the specific-intent requirement. Id. at 928. In other words,

a statute that merely prohibited an adult from participating in the electronic transmission

of information relating to or describing the sexual conduct of any person if the

communication was directed at a child would have criminalized a substantial amount of

protected speech. The addition of the specific-intent requirement tightly focused the sweep

of the statute on the harm to be prohibited.10 Id.

       The specific-intent element in the mail-harassment statute does not carve out

protected speech or expressive conduct in the same way. Mailing letters to an elected

official advocating for a change of law may very well be sent with an intent to “abuse” or

“disturb” the elected official or “cause distress.” Mailing letters to a controversial religious

or political leader challenging the beliefs of that leader similarly may be sent with an intent

to abuse, disturb, or cause distress. But the letters are protected by the First Amendment.

       In this way, the mail-harassment statute is more like the harassment statute at issue

in Machholz. In Machholz, we assessed the constitutionality of a harassment statute that

prohibited a person from engaging in conduct that interferes with another person or intrudes

on the person’s privacy or liberty by engaging in “intentional conduct in a manner that . . .

would cause a reasonable person under the circumstances to feel oppressed, persecuted, or

intimidated” and “causes [such] on the part of the victim.” 574 N.W.2d at 418 (quoting



10
        Our conclusion that the statute in Muccio was not overbroad was further
undergirded by another element of the crime; namely, that the communication be directed
at a specific child. Id. at 928. That was important because it narrowed the scope of the
statute to the harm to be prevented—child abuse. In contrast, Minn. Stat. § 609.795, subd.
1(3), applies broadly to any person.
                                              34
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 43 of 65



Minn. Stat. § 609.749, subd. 1(1) (1996)). We held that the statute was overbroad because

“[t]he statute’s language sweeps in a whole spectrum of constitutionally protected

activity.” Id. at 420. The “intentional conduct” element was not a sufficient limitation to

save the statute. See id. at 420–21 (noting that even with the inclusion of an “intent”

standard, the various examples of protected expressive conduct “would run afoul of the

statute”).

       In addition, the limiting effect of the specific-intent requirement is counterbalanced

by the absence in subdivision 1(3) of any requirement that the victim actually suffer any

harm. The only legitimate purpose in prohibiting the mailing or delivering of letters,

telegrams, or packages with the intent to abuse, disturb, or cause distress is to prevent those

harms from occurring. By foregoing any requirement that the harm actually occur, the

Legislature criminalized behavior, including substantial speech and expressive conduct,

that will have no impact on the legitimate purpose of the statute: to prevent the harm.11

       Finally, we consider the breadth of the categories of harm covered by the statute

when determining whether the statute sweeps in substantial protected speech and

expressive conduct. For instance, in Hensel, we considered an overbreadth challenge to a

disorderly conduct statute that prohibited “ ‘disturb[ing]’ assemblies or meetings.” 901

N.W.2d at 169 (quoting Minn. Stat. § 609.72, subd. 1(2) (2016)). One reason for our

conclusion that the statute was overly broad was that the “use of the word ‘disturb’ in the


11
        As noted earlier, federal courts have found that the “malicious intent” requirement
is a significant reason why the federal stalking statute is not overbroad. That analysis was
paired, however, with the further determination that violations of the federal stalking
statute also caused “substantial harm.” See, e.g., Petrovic, 701 F.3d at 856.
                                              35
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 44 of 65



statute to describe the actus-reus element does not place any meaningful limitation on the

statute’s scope.” Id. at 172. We said that proscribing speech or expressive conduct that

simply disturbed others can chill protected expression in “countless ways.” Id. at 173; see

also In the Matter of the Welfare of S.L.J., 263 N.W.2d 412, 419–20 (Minn. 1978) (“While

it is true that no ordered society would condone the vulgar language used by this 14-year-

old child, and as the [juvenile] court found, her words were intended to, and did, arouse

resentment in the officers, the constitution requires more before a person can be convicted

for mere speech.”). Indeed, the First Amendment “itself reflects a judgment by the

American people that the benefits of its restrictions on the Government outweigh the costs”

such that the “Constitution forecloses any attempt to revise that judgment simply on the

basis that some speech is not worth it.” Stevens, 559 U.S. at 470; see City of Houston v.

Hill, 482 U.S. 451, 461 (1987) (“ ‘Speech is often provocative and challenging. . . . [But

it] is nevertheless protected against censorship or punishment, unless shown likely to

produce a clear and present danger of a serious substantive evil that rises far above public

inconvenience, annoyance, or unrest.’ ” (quoting Terminiello v. Chicago, 337 U.S. 1, 4

(1949) (alterations in original))); Coates v. City of Cincinnati, 402 U.S. 611, 615 (1971)

(“The First and Fourteenth Amendments do not permit a State to make criminal the

exercise of the right of assembly simply because its exercise may be ‘annoying’ to some

people.”).

       We reach the same conclusion for subdivision 1(3). The terms used by the statute

are broad. Delivering a letter that tells an elected official that the sender will take action

to defeat him in the next election if he does not take action on gun control or a letter that

                                             36
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 45 of 65



threatens a boycott if a baker does not change his policy of refusing to sell wedding cakes

to gay couples could certainly be done with the intent to disturb, “to break up or destroy

the tranquility, order, or settled state,” or “to trouble emotionally [or] upset.” The term

“cause distress” is similarly far-reaching. The point of mailing the letters just mentioned

is often precisely to cause distress, strain, anxiety, or suffering in order to prompt action.

But those letters are certainly protected by the First Amendment and a law that criminalizes

mailing or delivering a letter that disturbs or causes distress will have a substantial chilling

effect on protected speech and expressive conduct. The First Amendment’s shield from

criminal prosecution is not lowered merely because an individual’s speech is provocative,

challenging, or offensive. See Hill, 482 U.S. at 461.

       Because subdivision 1(3), criminalizes the delivery of letters, telegrams, or

packages with the intent to abuse, disturb, or cause distress, we conclude that the statute

prohibits a substantial amount of constitutionally protected speech.

                                              D.

       Having concluded that subdivision 1(3) prohibits a substantial amount of

constitutionally protected speech, we consider whether a narrowing construction or

severance can save the statute.

       The State urges us to eliminate the constitutional problems with subdivision 1(3) by

severing the term “disturb” from the statute. We agree that eliminating the term “disturb”

narrows the statute and eliminates from its scope a substantial amount of protected speech

and expressive conduct that would otherwise be criminalized. Because we conclude,

however, that the phrase “cause distress” is at least as broad and unlimited as “disturb,”

                                              37
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 46 of 65



severing the word “disturb” without also severing the phrase “cause distress” will not solve

the overbreadth flaw in the statute. Consequently, we consider whether we can sever both

phrases.

       We presume unconstitutional language is severable unless the valid and invalid

provisions of the statute are so “essentially and inseparably connected” that the Legislature

would not have enacted the valid provisions without the void language, or where (after

severance) the remaining valid language would be “incomplete and . . . incapable of being

executed.” Melchert-Dinkel, 844 N.W.2d at 24 (internal quotation marks omitted) (citation

omitted). Neither exception applies here. First, the three categories of intended harm are

listed in the disjunctive; therefore, a person can be convicted if any one of the categories

of harm is intended. Consequently, the requirement that a letter be mailed with an “intent

to abuse” is not so essentially and inseparably connected with, and so dependent upon, the

alternative categories of harm (that a letter be mailed with an “intent . . . to disturb” or

“intent . . . to cause distress”) that the Legislature would not have enacted the valid

provision without enacting the other two. Stated another way, we conclude that the

Legislature would have enacted a statute that criminalized only the mailing or delivery of

a letter with an “intent to abuse” if it had recognized the constitutional flaws inherent in

the broader language it enacted. Second, a statute that reads, “whoever . . . with the intent

to abuse, repeatedly mails or delivers or causes the delivery, by any means, including

electronically, of letters, telegrams, or packages” is guilty of a crime, is not incomplete and

is perfectly capable of being executed in accordance with the legislative intent. “[D]isturb”

and “cause distress” may therefore be severed.

                                              38
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 47 of 65



       Does that remedy the constitutional overbreadth defect that we have found in the

statute? We believe it does. Certainly, the terms “disturb” and “distress” could include

expressive activity that would also constitute abuse. But unlike the terms “disturb” and

“distress,” the term “abuse” is more narrowly cast and the injury intended much more

substantial. For abuse to occur as the term is used in subdivision 1(3), the primary aim of

the maltreatment, including through the use of insulting or hurtful words, must be mental,

physical, or emotional injury or harm. And while we acknowledge that proscribing the

delivery of letters, telegrams, or packages with the intent to abuse the recipient may still

chill speech, it chills much less protected speech than the statute pre-severance. Further,

in the context of preserving democratic interactions, there is less—if any—need to “abuse”

an elected official, public figure, or neighbor, to achieve democratic purposes. The abuse

of a recipient of a letter, telegram, or package has more serious consequences and its

prohibition is more tightly focused on protecting individuals from serious harm than merely

being disturbed or distressed.

       In sum, we sever the words “disturb” and “cause distress” from subdivision 1(3).

The remaining statute proscribes repeatedly mailing, delivering, or causing the delivery,

“by any means, including electronically, of letters, telegrams, or packages,” with “the intent

to abuse,” that is, the intent of maltreating the recipient including through the use of

insulting or hurtful words with the primary aim of causing mental, physical, or emotional

injury or harm. Minn. Stat. § 609.795, subd. 1(3). Because the surviving statute is

therefore not substantially overbroad, we conclude that the State may still constitutionally



                                             39
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 48 of 65



prosecute a person for mailing or delivering a letter, telegram, or package with the intent

to abuse the recipient.

                                             III.

       We now turn to the application of our holdings to A.J.B.’s constitutional challenges

to his delinquency adjudications.12 Because we hold that Minn. Stat. § 609.749, subd. 2(6),

is unconstitutionally overbroad, and not subject to a narrowing construction, we reverse

A.J.B.’s delinquency adjudication under that provision.

       We also reverse A.J.B.’s adjudication under Minn. Stat. § 609.795, subd. 1(3), and

remand to the juvenile court for consideration under the statute as narrowed by our

decision. The juvenile court concluded that “the State has proven beyond a reasonable

doubt that [A.J.B.] intended to abuse, disturb or cause M.B. distress” with his Twitter posts.

(Emphasis added.) We cannot discern from the juvenile court’s decision whether A.J.B.

was adjudicated delinquent for intending to abuse M.B., intending to disturb M.B., or

intending to cause M.B. distress.13 Because A.J.B.’s delinquency adjudication under Minn.


12
       A.J.B. also argues that both statutes are unconstitutional violations of the First
Amendment as applied to him. We need not reach the argument with regard to Minn. Stat.
§ 609.749, subd. 2(6), because we have concluded that the statute is facially
unconstitutional. We do not reach the argument with regard to Minn. Stat. § 609.795, subd.
1(3), because we remand to the juvenile court.
13
        We agree with the concurrence and dissent’s discussion of the derogatory and
insulting nature of A.J.B.’s tweets. However, the serious nature of A.J.B.’s tweets cannot
overcome doubt regarding a juvenile court’s disjunctive findings of law, especially in the
severance context. In the past, where we have severed some—but not all—of the terms of
a statute as unconstitutional, and where the district court’s findings of law did not
definitively establish that the conviction squarely rested on the surviving language, we have
remanded. See Melchert-Dinkel, 844 N.W.2d at 24–25. In fact, in a prior First Amendment
case in which we narrowed the scope of a statute, we held that where “we cannot be certain
                                             40
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 49 of 65



Stat. § 609.795, subd. 1(3), may rest on portions of the statute that we severed, the juvenile

court must now determine, based on the record before it, whether A.J.B.’s adjudication of

delinquency for mail harassment can stand under the statute as narrowed. See Melchert-

Dinkel, 844 N.W.2d at 25 (reversing and remanding after modifying a statute to remedy

overbreadth defects).

                                        CONCLUSION

       For the foregoing reasons, we reverse A.J.B.’s adjudications of delinquency under

Minn. Stat. §§ 609.749, subd. 2(6), and 609.795, subd. 1(3). We remand to the juvenile

court for consideration of A.J.B.’s adjudication under Minn. Stat. § 609.795, subd. 1(3) as

narrowed.

       Reversed.




that the district court’s findings of fact and conclusions of law would support [the
defendant’s] conviction under our narrowing construction . . . the district court is in the
best position to review the record and reach a conclusion” under the now-narrowed statute.
State v. Mauer, 741 N.W.2d 107, 116 (Minn. 2007); see also Astleford Equip. Co., Inc. v.
Navistar Int’l Transp. Corp., 632 N.W.2d 182, 193 (Minn. 2001) (noting that “[w]e also
conclude that now that we have articulated the standard to be used when applying [the
statute at issue], the district court is in the best position to review the record and its findings
and to reach a conclusion” on the matter). Consequently, a remand is the appropriate
outcome here.
                                                41
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 50 of 65



                         CONCURRENCE & DISSENT

CHUTICH, Justice (concurring in part, dissenting in part).

         I agree with the majority that the stalking-by-mail provision, Minnesota Statutes

section 609.749, subdivision 2(6) (2018), is facially overbroad, cannot be narrowed, and is

thus unconstitutional. I also agree that the mail-harassment statute, Minnesota Statutes

section 609.795, subdivision 1(3) (2018), is overbroad as written and that the words

“disturb” and “cause distress” must be severed from that subdivision.

         Having agreed with the central conclusions of the court’s opinion, I write separately,

however, on the disposition of the appeal. In my view, the case need not be remanded to

the juvenile court because the juvenile court’s factual findings, when applied to the

requirements of the newly narrowed statute, demonstrate beyond a reasonable doubt that

A.J.B. specifically intended to abuse M.B. I therefore respectfully dissent from Part III of

the majority’s opinion, in which it reverses A.J.B.’s adjudication and remands to the

juvenile court for reconsideration.        As explained below, I would affirm A.J.B.’s

adjudication under section 609.795, subdivision 1(3), as narrowly construed.

         Under our court’s construction of section 609.795, subdivision 1(3), the statute now

provides in relevant part: “Whoever does any of the following is guilty of a misdemeanor:

. . . (3) with the intent to abuse, repeatedly mails or delivers or causes the delivery by any

means, including electronically, of letters, telegrams, or packages.” We define an “intent

to abuse” as an intent “to maltreat[] the recipient including through the use of insulting or

hurtful words with the primary aim of causing mental, physical, or emotional injury or

harm.”

                                             C/D 1
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 51 of 65



       When a question arises about the application of the law to undisputed facts, we

review the issue de novo.       State v. Bakken, 883 N.W.2d 264, 270 (Minn. 2016).

Accordingly, applying the juvenile court’s factual findings to the clarified “intent to abuse”

element of the mail-harassment statute, I conclude that the juvenile court properly

adjudicated A.J.B. delinquent, not just of intending “to disturb” M.B. or to cause him

“distress,” but also of intending “to abuse” M.B.

       First, the juvenile court made explicit findings about the intent of A.J.B. in creating

this tweet storm of 40 posts, all of which specifically tagged M.B’s Twitter handle. The

juvenile court found that A.J.B.’s “messages were directed at M.B.” and that A.J.B.

“wanted to teach M.B. a lesson.” The juvenile court cited the credible sworn testimony of

B.L., a friend of A.J.B.’s, who testified that A.J.B. created the anonymous twitter account

to “harass and demean M.B.”         The juvenile court specifically found that A.J.B.’s

“motivation for sending the tweets was to target and make fun of M.B.’s disability and the

characteristics he exhibits because of the disability.” The juvenile court concluded that

“[t]here is overwhelming evidence that the posts were made with the intent to harass and

demean M.B. because of his disability, Autism.”

       The juvenile court’s findings described the nature of the 24 posts that were received

into evidence, and the record includes pictures of the posts. Several of A.J.B.’s tweets,

when examined together, illustrate an intent to threaten M.B. The juvenile court’s findings

quote one post as stating, “@ [tagging M.B. at his Twitter handle] the bouncer when [M.B.]

tries to walk into the club” and described the picture underneath: “an adult male with his

hand out in front of him with the phrase ‘GAYS NOT WELCOME.’ ” The juvenile court

                                           C/D 2
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 52 of 65



described another post that had “a picture of a girl and ‘Faggot’ is in a black bar over her

eyes. It says underneath the picture: ‘@ [M.B.’s Twitter handle] what girls at your school

think when they see you in class.’ ” These two tweets, implying that M.B. was gay, were

the set-up for an explicit threat, which came in another post. That post included a picture

of a sign stating “DEATH PENALTY FOR FAGS.”

       Several more of A.J.B.’s Twitter posts evince an intent “to assail with insulting or

hurtful words” and “harm” M.B. by implying that he should commit or encouraging him

to commit suicide. One post stated, “consider suicide.” Another post, displaying an image

of a pencil, said, “The pencil has more to live for than you tho.” A third post stated, “You

should try a new cologne called ‘Anthrax’ it’ll attract any girl to LOVE you! Google

around ;).” A similar post included a picture of scientist Bill Nye and the text “[c]onsider

the following.” Underneath that picture is another picture of Bill Nye holding up a bottle

of Clorox bleach. The juvenile court found that “[t]he posts suggested 6 times that M.B.

had nothing to live for and should commit suicide.” The court again cited the credible

testimony of B.L. that A.J.B. engaged “in this behavior to harass and demean M.B.”

       Yet another post included, as the juvenile court described, “a picture of a baby

carved and mutilated in a bucket filled with blood. The baby had a cigarette butt in its

mouth. The post said something similar to ‘parents would have wished’ in relation to

M.B.” The juvenile court noted that “[b]oth M.B. and his mother testified that they could

still remember that picture,” and that M.B. testified “that it scared him.”

       Although the mail-harassment statute does not require that the victim of the abusive

behavior actually suffer from any harm, our definition of abuse states that messages

                                           C/D 3
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 53 of 65



delivered with an intent to abuse have “the primary aim of causing mental, physical, or

emotional injury or harm.” Here, the juvenile court found that these tweets harmed M.B.

mentally and emotionally:

       M.B. and his mother testified credibly that M.B. was crying, contemplated
       suicide, was scared, and was upset as a result of the tweets. They created a
       safety plan so that someone was with M.B. throughout the day because they
       were concerned for M.B.’s safety. . . . After discovering the posts, M.B.
       continuously looked over his shoulder afraid someone was going to hurt him.
       M.B. started going to a social worker, psychiatrist and Fraser [a social service
       agency] for extra support.

       In rejecting A.J.B.’s defense that these posts were just mean and were not criminal,

the juvenile court stated that the posts “are cruel and go beyond any measure of human

decency. They barrage a disabled young man who already suffers on numerous fronts with

demeaning messages both directly and publicly. They then tell him his life is not worth

living and instruct him to kill himself.”

       These comments of the juvenile court, its findings concerning A.J.B.’s intent to

harass and demean M.B., it findings concerning the content of the tweets, and its findings

concerning the injurious results of A.J.B.’s tweet storm upon M.B. show that all three of

the then-specific intent requirements of the mail-harassment statute were more than

satisfied, i.e., “intent to abuse, disturb, or cause distress.”    Because the more strict

requirements of “intent to abuse” were met, it matters not that we have subsequently

severed the other two descriptions of specific intent. In other words, giving the findings of

the juvenile court due weight, and honoring its credibility determinations, the juvenile court

clearly found that A.J.B. specifically abused M.B. See In re Welfare of T.N.Y., 632 N.W.2d

765, 768 (Minn. App. 2001) (“On appeal from a determination that each of the elements

                                            C/D 4
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 54 of 65



of a delinquency petition have been proved beyond a reasonable doubt, an appellate court

is limited to ascertaining whether, given the facts and legitimate inferences, a fact-finder

could reasonably make that determination.” (internal quotation marks omitted) (citation

omitted)); see also Minn. R. Juv. Delinq. P. 16.01 (stating that a child in a delinquency

proceeding may seek a new trial if “the finding that the allegations of the charging

document are proved is not justified by the evidence”).

       The majority primarily relies on State v. Melchert-Dinkel to support its conclusion

that we must remand this case to the juvenile court after narrowing a statute upon which a

conviction was based.      844 N.W.2d 13 (Minn. 2014).          Melchert-Dinkel is readily

distinguishable, however. There, we narrowed a statute making it illegal to “intentionally

advise[], encourage[], or assist[] another in taking the other’s own life” by striking the

words “advises” and “encourages” from the statute. Id. at 24 (narrowing Minn. Stat.

§ 609.215, subd. 1 (2012)). Notably, the district court had previously “made no findings

as to whether [the defendant’s] actions also constituted assisting the victims in taking their

own lives.” Id. at 25 (emphasis added). Because we concluded that (1) the term “assists”

“signifies a level of involvement in the suicide beyond merely expressing a moral

viewpoint or providing general comfort or support,” id. at 23; (2) the “assists” language

was the only portion of the statute that remained after we struck the language “advises”

and “encourages,” id. at 24; and (3) the district court found only that “Melchert-Dinkel

‘intentionally advised and encouraged’ [the suicide victims] in taking their own lives,” we

remanded the case to the district court for further proceedings, id. at 25.



                                           C/D 5
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 55 of 65



       Here, unlike Melchert-Dinkel, the juvenile court’s findings did not specifically rest

on only two of three possible and distinct ways of committing the offense, each of which

was then severed from the criminal statute by our court. Even acknowledging that the

surviving element here—“intent to abuse”—“signifies a level of involvement” beyond

merely intending to disturb or to distress M.B., I am certain that the juvenile court’s

findings of fact and conclusions of law support A.J.B.’s delinquency adjudication under

our narrowing construction. Cf. State v. Mauer, 741 N.W.2d 107, 116 (Minn. 2007)

(remanding to the district court “[b]ecause we cannot be certain that the district court’s

findings of fact and conclusions of law would support [the defendant’s] conviction under

our narrowing construction of ‘reason to know . . .’ ”).

       The language used by the juvenile court in its findings—intent to target, teach a

lesson, harass, demean—fits the definition of abuse set forth in this opinion: “to maltreat[]

a victim including by assailing or threatening with insults or hurtful words primarily aimed

to injure or harm.” Accordingly, A.J.B.’s adjudication can and should stand; a remand is

unnecessary and is a waste of judicial resources. Given the overwhelming evidence of

A.J.B.’s abusive tweets, threatening violence, encouraging suicide, and otherwise

demeaning and harassing a vulnerable M.B., I respectfully dissent from the court’s reversal

of A.J.B.’s delinquency adjudication under the mail-harassment statute.



HUDSON, Justice (concurring in part, dissenting in part).

       I join in the concurrence and dissent of Justice Chutich.



                                           C/D 6
     CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 56 of 65



MCKEIG, Justice (concurring in part, dissenting in part).

      I join in the concurrence and dissent of Justice Chutich.




                                          C/D 7
CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 57 of 65




             EXHIBIT B
CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 58 of 65
CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 59 of 65
CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 60 of 65
CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 61 of 65
CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 62 of 65
CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 63 of 65
CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 64 of 65
CASE 0:18-cv-00466-SRN-HB Document 71 Filed 07/11/19 Page 65 of 65
